IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SARA HOOVER,                            : No. 904 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
SETH ALLEN STINE, COMMONWEALTH          :
OF PENNSYLVANIA DEPARTMENT OF           :
TRANSPORTATION AND THE                  :
BOROUGH OF WAYNESBORO,                  :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.